 1 HEATHER E. WILLIAMS, CA SBN 122664
   Federal Defender
 2 HOPE ALLEY, CA SBN 314109
   Assistant Federal Defender
 3 Office of the Federal Defender
   2300 Tulare Street, Suite 330
 4 Fresno, California 93721-2226
   Telephone: (559) 487-5561
 5 Fax: (559) 487-5950
 6 Attorney for Defendant
   ERNEST TRINIDAD SANDOVAL, JR.
 7
 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          1:17-mj-00098-SAB
12                  Plaintiff,                          STIPULATION TO MODIFY
                                                        CONDITION OF PROBATION
13           v.                                         PURSUANT TO 18 U.S.C. § 3563(c);
                                                        ORDER
14   ERNEST TRINIDAD SANDOVAL, JR.,
15                  Defendant.
16
17
18         The parties, through their respective counsel, Michael Tierney, Assistant United States
19 Attorney, counsel for plaintiff, and Hope Alley, Assistant Federal Defender, counsel for Ernest
20 Trinidad Sandoval, Jr., hereby stipulate to modify a condition of Defendant’s probation pursuant
21 to 18 U.S.C. § 3563(c).
22         On August 17, 2017, Defendant was sentenced to 30 months of unsupervised probation
23 with the conditions that he obey all laws, notify of any change in address, and notify of any change
24 in financial circumstances. He was further ordered to pay a $1,210.00 fine at a rate of $50.00 per
25 month, and complete 40 hours of community service.
26         The parties stipulate that Defendant’s conditions of probation be modified to permit him to

27 make payments at a rate of $111.00 or more per month for the next ten months. Additionally, the
28 parties request that Defendant’s review hearing be continued to January 16, 2020.



                                                    1
 1        Mr. Sandoval has had no new violations of law, and he has completed his community
 2 service. However, due to unforeseen financial circumstances, Mr. Sandoval needs additional time
 3 to pay his court-ordered fine. Given Mr. Sandoval’s progress, the parties believe the modification
 4 is warranted.
 5        Accordingly, the parties request that the Court modify Mr. Sandoval’s probation to permit
 6 him to pay his fine at a rate of $111.00 or more per month for the next ten months. Further, the
 7 parties request that the Court continue the review hearing currently set for February 21, 2019, to
 8 January 16, 2020, with a requirement that the status report be filed two weeks in advance.
 9
10                                              HEATHER E. WILLIAMS
                                                Federal Defender
11
12 Date: February 11, 2019                      /s/ Hope Alley
                                                HOPE ALLEY
13                                              Assistant Federal Defender
                                                Attorney for Defendant
14                                              ERNEST TRINIDAD SANDOVAL, JR.
15
                                                McGREGOR W. SCOTT
16                                              United States Attorney
17 Date: February 11, 2019                      /s/ Michael Tierney
                                                MICHAEL TIERNEY
18                                              Assistant United States Attorney
                                                Attorney for Plaintiff
19
20 //
21
22
23
24
25
26
27
28



                                                   2
 1                                               ORDER
 2          Pursuant to the stipulation of the parties to modify Defendant’s conditions of probation,
 3 the Court hereby modifies the conditions of probation to permit Defendant to pay $111.00 or
 4 more per month for the next ten months until the fine is paid in full. All other conditions of
 5 probation shall remain in full force and effect.
 6          Furthermore, the review hearing set for February 21, 2019 is hereby continued to January
 7 16, 2020. A status report must be filed two weeks prior to the January 16, 2020 hearing. The
 8 defendant is ordered to appear.
 9
     IT IS SO ORDERED.
10
11 Dated:     February 11, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      3
